DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed September 26, 2022.  Applicant’s amendment amended claims 1, 15 and 23 and canceled claims 7, 8, 10-14, 21, 22, 24, 25; and added new claims 27-32.  Claims 1-6, 9, 15-20, 23 and 26-32 are pending.  Claims 1 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 112(a) rejection of claims 1-6, 9, 15-20, 23 and 26 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejections of claims 1-6, 9, 15-20, 23 and 26 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
Applicant’s amendment to the claim necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues, at a very high level, that Applicant’s disclosure is sufficient to demonstrate possession of at least the step of forming training data using the analytics and modifying a parameter of the machine learning model based on the training data (Specification Paragraphs 30-32; Paragraphs 1-2, Page 13).

In response to Applicant’s argument that the new amended claims are sufficiently disclosed in Applicant’s disclosure, the examiner respectfully disagrees.
Independent claims 1, 15 and 23 include limitations directed to a trained machine learning model generating instructions for fabricating a piece of art or an article of clothing by a printer or textile machines; specifically the claims 1, 15 and 23 recite:
	publishing, by the at least one computing device, a listing for an item to a
 virtual marketplace, the item being an art piece fabricated by a printer or an article
 of clothing fabricated by one or more textile machines based on
 instructions generated by at least one machine learning model trained to generate
 item fabrication instructions and the listing being generated based on metadata that
 describes the item;
……
 	generating, by the at least one computing device and using the at least one
 machine learning model with the modified parameter, instructions for fabricating a
 different item, the different item being a different art piece fabricated by the printer
 or a different article of clothing fabricated by the one or more textile machines.

As discussed in detail in the previous office actions Applicant’s disclosure fails to provide sufficient detail to demonstrate possession of the claimed steps directed to utilizing a trained machine learning model to generate fabrication instructions for an art piece or an article of clothing.  More specifically Applicant’s disclosure fails to disclose a specific algorithm for “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed.
Applicant’s arguments appear to suggest Applicant assumption is that one skilled in the art would be readily capable of utilizing well-known training generic machine learning models to generate fabrication instructions that would enable a printer or textile machine to fabricate an art piece or article of clothing and subsequently a ‘different’ art piece or article of clothing as claimed.  Applicant provides no support for this assumption/opinion (e.g. no prior art references).
Applicant merely argues, without specificity, that Specification Paragraphs 30-32 provide support for the claimed method steps directed to generating art piece or article of clothing fabrication instructions for a printer or textile machines.   Applicant’s argument treat machine learning as a magically black box into which data is input (e.g. analytics data) and automagically fabrication instructions (no specific examples disclosure, no specific definition provided for this phrase) are generated and enable any/all art pieces or articles of clothing to be ‘fabricated’ using any/all printer or textile machine.  The examiner respectfully disagrees.  
With regards to Specification Paragraph 30, see below (emphasis added), discloses at a very high level a trained GAN model for generate ‘fabrication instructions’ for a piece of art.   The paragraph discloses at a very high level of generality various training dataset(s) which may be used to train the machine learning model the various data including instructions designing materials to be used, paint type, color, dimensional constraints, etc. While it maybe helpful to know that fabricating a art piece  involves selecting colors, canvas, and the like and may include generating printing instructions nowhere in Applicant’s disclosure is there any discussion at any level as to HOW to generate printing/fabrication instructions for any kind of art utilizing a printer or textile machine.  Or even what printing instructions look like (meets and bounds).  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
[0030] As an additional example, in an implementation where the machine learning model 118 represents a GAN trained to generate fabrication instructions and metadata for a piece of art, each training dataset may include fabrication instructions for a specific piece of art (e.g., instructions designating one or more materials to use in generating the piece of art such as paint type and color, ink, paper, canvas, combinations thereof, and the like; printing instructions for generating the piece of art on a particular medium; dimensional constraints for the piece of art; and so forth). Individual training datasets supplement the fabrication instructions for the piece of art by including metadata describing the particular piece of art (e.g., a title for the piece of art, a description of the art, tags for listing the piece of art in a virtual marketplace, a recommended price for the piece of art, combinations thereof, and so forth). Each training dataset may further include feedback information for the piece of art, such as feedback information similar to that described above with respect to the example training dataset for training the machine learning model 118 to generate fabrication instructions for an article of clothing.
Similarly, Specification Paragraph 31, see below, further discussed at a high level of generality that the GAN (machine learning model) seeks to maximize feedback associated with an item generated using fabrication instructions output by the GAN.  Nowhere in this paragraph is there any discussion at any level as to WHAT fabrication instructions comprise much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece a printer or textile machine.  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
[0031] Given such example training datasets, in an example implementation where the machine learning model 118 is configured as a GAN, the GAN may be trained by causing different portions of the GAN (e.g., a generator portion and a discriminator portion) to compete in an adversarial objective (e.g., a min-max game) that seeks to maximize positive feedback associated with a corresponding item 106 generated according to fabrication instructions 120 output by the GAN. For instance, the feedback data of the example training datasets may be normalized on a scale that indicates whether feedback data for an item is generally positive or negative (e.g., feedback data indicating numerous views, purchases, shares, positive reviews of the item may be characterized and quantified as indicating positive feedback for the subject item of the training dataset).
Specification Paragraph 32, see below, discuses at a very high level of generality that feedback, specifically negative feedback, maybe included in the ML training dataset and that by utilizing a trained objective function (undisclosed), the machine learning model may be configured to generate fabrication instructions.  Nowhere in this paragraph is there any discussion at any level as to WHAT fabrication instructions comprise much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece a printer or textile machine.  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
[0032] Such positive feedback data can be contrasted with feedback data indicating few purchases, shares, or favorites of the item, feedback data indicating negative user reviews, and/or feedback data indicating a view of the item and subsequent purchase of a different similar item, which may be characterized and quantified as indicating negative feedback for the subject item of the training dataset. Under a training objective function, the machine learning model 118 may be configured to generate fabrication instructions 120 and metadata for an item 106 in a manner that seeks to maximize positive feedback data for the item 106.
Specification Paragraph 33, see below, discloses that the training data sets may included noise and that the machine learning models are trained to identify different aspects of item fabrication instructions.  Nowhere in this claim is there any discussion of or definition of or working example of fabrication instructions of any kind.  Nor does this paragraph mention generating instructions for an art piece or a piece of clothing utilizing a printer or textile machine.  Like the remainder of Applicant’s disclosure this paragraphs fails to disclose WHAT fabrication instructions entail (e.g. no working example) much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece or article of clothing using a printer or textile machine.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
 [0033] In some implementations, training the machine learning model 118 includes supplementing training data from the training datasets with noise (e.g., Gaussian input noise), which causes the generator portion of the GAN to generate samples that could potentially fool the discriminator portion in the mini-max game objective example. In this manner, the machine learning model 118 is representative of one or more machine learning models that are trained to identify different aspects of item fabrication instructions and/or descriptive metadata for the item that influences positive feedback associated with the item.
Applicant’s disclosure fails to provide sufficient support to demonstrate possession of at least the steps of “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed.

Applicant’s arguments with respect to claim(s) 1-6, 9, 15-20, 23 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 15-20, 23 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 15 and 23, the claims recite “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific definition, example or the like for what ‘fabrication instructions’ include, comprise or entail noe does Applicant’s disclosure provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generating instructions for fabricating any art piece or any article of clothing utilizing instructions for any printer or any textile as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 19 discusses at a very high level of generality employing an undisclosed/unspecific trained machine learning model to generate fabrication instructions.  There is no discussion as to what specific ML models are used, how the ML models are trained, what ‘fabrication instructions’ are (no meets, bounds or examples) much alone a detailed discussion of “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed.   This brief mention of a trained machine learning model, which is essentially is a black box out that automagically generates instructions for how to fabricate any art piece or any article of clothing utilizing any printer or any textile machine.  This brief mention of an undisclosed trained machine learning algorithm that may be used to generate undefined fabrication instructions is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 25 discloses trained ML models configured to generate fabrication instructions (Figure 1, Element 120) and a very high level and undetailed example of clothes or art being ‘fabricated’ using a trained generative adversarial network (GAN).  This very brief and high-level mention of utilizing trained GAN ML is insufficient to show possession of the invention as claimed.  This paragraph, like the remainder of Applicant’s application fails to disclose how to train the GAN model or even provide an example as to what generated fabrication instructions look like much alone how to generate fabrication instructions for a piece of art of clothing.  The paragraph fails to disclose or discuss at specific algorithm for the steps of “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 26 provides further discussion of a GAN ML model for generating fabrication instructions and does list an undefinitive listing of generating fabrication devices and high level ‘instructions’ such as materials, cut patterns, folding instructions, thread types, fabric adhesive types, and the like.  This paragraph, like the remainder of Applicant’s disclosure fails to discuss or disclose a specific algorithm for generating the fabrication instructions much alone utilizing a ML model to generate the fabrication instructions.  For example, how are folding instructions generated?  HOW are a fabric adhesive picked/chosen for fabricating clothes?  HOW is a specific thread type chosen and then used to generate instructions for sewing clothes?  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Specification Paragraph 30, see below (emphasis added), discloses at a very high level a trained GAN model for generate ‘fabrication instructions’ for a piece of art.   The paragraph discloses at a very high level of generality various training dataset(s) which may be used to train the machine learning model the various data including instructions designing materials to be used, paint type, color, dimensional constraints, etc. While it maybe helpful to know that fabricating a art piece  involves selecting colors, canvas, and the like and may include generating printing instructions nowhere in Applicant’s disclosure is there any discussion at any level as to HOW to generate printing/fabrication instructions for any kind of art utilizing a printer or textile machine.  Or even what printing instructions look like (meets and bounds).  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Similarly, Specification Paragraph 31, see below, further discussed at a high level of generality that the GAN (machine learning model) seeks to maximize feedback associated with an item generated using fabrication instructions output by the GAN.  Nowhere in this paragraph is there any discussion at any level as to WHAT fabrication instructions comprise much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece a printer or textile machine.  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Specification Paragraph 32, see below, discuses at a very high level of generality that feedback, specifically negative feedback, maybe included in the ML training dataset and that by utilizing a trained objective function (undisclosed), the machine learning model may be configured to generate fabrication instructions.  Nowhere in this paragraph is there any discussion at any level as to WHAT fabrication instructions comprise much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece a printer or textile machine.  This paragraph fails to discuss or even mention generating fabrication instructions for an article of clothing.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Specification Paragraph 33 discloses that the training data sets may included noise and that the machine learning models are trained to identify different aspects of item fabrication instructions.  Nowhere in this claim is there any discussion of or definition of or working example of fabrication instructions of any kind.  Nor does this paragraph mention generating instructions for an art piece or a piece of clothing utilizing a printer or textile machine.  Like the remainder of Applicant’s disclosure this paragraphs fails to disclose WHAT fabrication instructions entail (e.g. no working example) much alone HOW to generate, using a trained ML model, fabrication instructions for any kind of art piece or article of clothing using a printer or textile machine.  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed nor the claimed embodiment as a whole.
There are entirely too many art pieces or articles of clithing that can be fabricated, too many machine learning modes/algorithms or other ML/AI approaches that may be used to generate fabrication instructions, a nearly infinite number of varying/different fabricating instructions (approaches, directions, materials, steps, etc.) and a uncountable number of potential printers or textile machines which could be utilized each requiring vastly different ‘instructions’ in order to fabricate any item of any art piece or any article of clothing.  There are an infinite number of potential items and fabricating instructions that could be used to “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” – none of which are disclosed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to fabricate any item of any kind much alone HOW to generating instructions to use any kind of printer/textile machine to fabricate any art piece or article of clothing.
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “…. the item being an art piece fabricated by a printer or an article of clothing fabricated by one or more textile machines based on  instructions generated by at least one machine learning model trained to generate item fabrication instructions…” or subsequently “generating, by the at least one computing device and using the at least one machine learning model with the modified parameter, instructions for fabricating a different item, the different item being a different art piece fabricated by the printer or a different article of clothing fabricated by the one or more textile machines” as claimed.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Page, U.S. Patent Publication No. 20150324490 in view of Mishra, U.S. Patent No. 11004128 and further in view of Fonte et al., U.S. Patent Publication No. 20150055086.

Regarding Claims 1 and 23, Page discloses a system and method for autonomous item generation (e.g. 3d printing customization of product design; Abstract; Figure 1B) implemented by at least one computing device comprising:
Publishing (providing, listing, outputting, displaying, transmitting, etc.), the at least one computing device a listing (data) for an item (e.g. provide data on pre-existing item; Paragraphs 10, 13, 89-91; Figure 2, Element 214; Figures 15B, 15C, 16A-16C), the item being an art piece fabricated by a printer OR an article of clothing (; e.g. shoes, shirts; Figures 1B, 15B, 15C, 16A-16C ) fabricated by one or more textile machines (e.g. factory, 3D printer Figure 1A, 1B) based on instructions generated by at least one trained/learned machine learning model to generate item fabrication instructions (Paragraphs 81, 85, 182, 200; Figure 2, Element 222; Figure 3, Element 314) and the listing being generated based on metadata that describes the item (Paragraphs 180-182, 188);
Obtaining by at least the computing device analytics data describing one or more interactions with the listing (e.g. user purchases/feedback Paragraphs 6, 14, 16, 74, 85; user habits, views, rates – Paragraph 81; user questions/preferences; Paragraph 188; product feedback – Paragraphs 186, 199 Figure 7);
Forming training data using the analytics data and modifying a parameter of the at least one machine learning model based on the training data (e.g. continuously refining the design, crowd learning; Paragraphs 81, 85, 180-182, 199);
Generating by the at least one computing device and using at least one machine learning model with the modified parameter instructions (Paragraph 200) for fabricating a different item (e.g. modified/refined item; (Figure 5; Paragraphs 81, 85, 180-182; Figure 2, Elements 210, 212, 214, 218) the different item being a different the item being an art piece fabricated by a printer OR an article of clothing (; e.g. shoes, shirts; Figures 1B, 15B, 15C, 16A-16C ) fabricated by one or more textile machines (e.g. factory, 3D printer Figure 1A, 1B).

While publishing product listing on a marketplace is old and very well known, Page does not disclose a marketplace as claimed.

Mishra, from the same field of endeavor of item generation, discloses a system and method for autonomous item generation implemented by at least one computing device (Figures 2A, 2B) comprising:
Publishing by the at least one computing device a listing (e.g. web page) for an item to a virtual marketplace (Figures 1A, 1G, 7, 9B) the item being fabricated by a fabrication device based on instructions (e.g. recipe; Column 5, Lines 1-25; Column 6, Lines 1-20; Column 9, Lines 43-50; Column 11, Lines 19-40; Figure 1F Element 112;Column 20, Lines 26-68; Column 26, Lines 25-50; Figures 3, 5) and the listing being generated based on metadata that describes the item (Column 12, Lines 40-68);
Obtaining by the at least one computing device analytics data describing one or more interactions with the listing via the market place (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11);
Forming by the at least one computing device training data using the analytics data and modifying at least one parameter based on the training data (Column 5, Lines 1-25; Column 8, Lines 31-53; ; and
Generating by the at least one computing device and using at least one machine learning model (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11) and modified parameter instructions for fabricating a different (e.g. custom, variant; Column 3, Lines 25-45) item (Column 23, Lines 1-20, 45-60; Column 32, Lines 20-34; Claim 1).
Mishra also discloses a system and method wherein the fabrication device comprises one or more textile machines and the item comprises an article of clothing (Figure 9B; Column 32, Lines 35-55; Claim 1).

Page does not expressly disclose the phrases training or trained as claimed.

Fonte et al., from the same field of endeavor of item fabrication, discloses a system and method comprising 

More generally Fonte et al. discloses a system (Figures 2, 27) and method comprising:
Fabricating an item by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions ((Paragraphs 11, 107, 235-243, 300-307; Figure 1A, Element 17; Figure 1B, Elements 115, 116; Figure 26, Element 2718, 2719, 2720; Figures 15, 32, 33); and
Generating using the at least one machine learning model with the modified parameter, instructions for fabricating a different item (Paragraphs 53, 57, 175, 295, 296; Figure 29).
Fonte et al. discloses a system and method wherein the items include any of a plurality of made-to-order/customer products (Paragraphs 28, 317-320) and utilizing a printer to fabricate those products (Paragraphs 243, 312).

It would have been obvious to one skilled in the art that the system and method as disclosed by Page and Mishra with its ability to generate fabrication instructions would have benefited from utilizing a trained machine learning model to generate fabrication instructions in view of the disclosure of Fonte et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, neither Page nor Mishra disclose that the method is performed automatically and independent of user input.

Fonte et al. discloses that most of the method steps are performed without input from a user and some provide for optional user input (Figures 1A, 1B) Fonte et al. does not disclose that ALL of the steps Fonte et al. discloses a system and method wherein the method generating, fabricating, facilitating, form and outputting are performed automatically independent from user input as claimed.

Official notice is taken the automating known manual steps is old and well known.  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  Accordingly, it would have been obvious to one skilled in the art to automate ate all of the method steps (i.e. perform without user input).

Regarding Claim 4, Page discloses a system and method wherein the metadata descries the item includes at least a title and an item description (Paragraphs 10, 13, 50-51, 66).

Mishra also discloses a system and method wherein the metadata that describes the item includes at least one of a title OR an item description for the listing (Column 12, Lines 40-68).

Fonte et al. also discloses a system and method wherein the metadata describing the item includes at least ONE of a title for the listing or an item description for the listing (e.g. item previews/rendering; Figure 1A, Elements 15, 16; Figure 1B, Elements 1; Paragraphs 37, 111-113, 204, 206, 215, 225, 226, 250; Figure 11).

Regarding Claim 5, Page discloses a system and method wherein the one or more interactions including at least ONE a view of the listing (Paragraph 81) OR an information indicating interest in the item (Paragraph 81, 114, 117, 118; Figures 2, 7) OR a share of the listing by the user of the virtual marketplace (Paragraph 90).

Mishra also discloses a system and method wherein the one or more interactions include at least ONE of a view of the listing OR a purchase of the item OR an information indicating interest in the listing (e.g. like/dislike) OR share a listing by a user of the virtual marketplace (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the one or more interactions include at least ONE of a view of the listing OR a purchase of the item OR an information indicating interest in the listing (e.g. like/dislike) OR share a listing by a user of the virtual marketplace (Paragraphs 23, 25, 96, 192-197, 295).

Regarding Claim 6, Page discloses a system and method wherein the analysis data comprises demographic information for the user specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Paragraphs 14, 16, 71, 74, 81, 84).

Mishra also discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Claim 1, 11; Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).




Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Page, U.S. Patent Publication No. 20150324490 in view of Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 as applied to the claims above and further in view of Elgammal et al., CAN:  Creative Adversarial Networks Generating Art by Learning About Styles and Deviating from Norms (2017).

Regarding Claim 3, neither Page nor Mishra disclose generative adversarial networks as claimed.

Elgammal et al., from the same field of endeavor of autonomous item generation, discloses a system and method for generating items (e.g. art) utilizing GAN (ML) (Abstract; Section 2.2. Pages 4-5; Figure 2).

It would have been obvious to one skilled in the art to utilize any of a plurality of well-known machine learning models, including but not limited to GAN in view of the disclosure of Elgammal et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Claims 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Page, U.S. Patent Publication No. 20150324490 in view Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 as applied to the claims above and further in view of Tapley et al., U.S. Patent No. 9229674.

Regarding Claim 9, Page discloses a system and method further comprising facilitating a transaction of the item by receiving an indication of a user purchasing the item via the system (Paragraphs 90, 92, 101, 117, 118).
Page further discloses a checkout interface (Figure 3, Element 316) and obtaining shipping address and other checkout information (Paragraph 129).

Page does not disclose a virtual marketplace as discussed above.

Mishra discloses a system and method further comprising facilitating a transaction of the item by receiving an indication of a user purchasing the item via the virtual marketplace (Column 9, Lines 21-60; Figure 1G – Add to Cart; Figure 7 – Buy Now).

Neither Page nor Mishra does not disclose the routine, conventional and well-known selection of shipping/delivery options and/or verifying payment as claimed.

Fonte et al. discloses a system and method comprising facilitating a transaction of the item by receiving an indication of a user purchasing the item via the virtual marketplace (Figure 1B, Element 114; Paragraphs 49, 298-300), causing shipment of the item to the user (Figure 1, Element 118; Paragraphs 24, 49, 50, 113, 115, 299).

Tapley et al., from the same field of endeavor of a virtual marketplace for fabricated items, discloses a system and method facilitating a transaction of the item by verifying (confirming, accepting, authenticating, etc.) a payment for the item from the user (Column 14, Lines 25-37; Figure 6); user selecting a delivery option and shipping item based on the selected delivery option (Column 5, Lines 1-17; Column 16, Lines 41-47; Figure 6).

It would have been obvious to one skilled in the art that the system and method would have benefited from enabling a user to select shipping options and to verify payment in view of the disclosure of Tapley et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 15 and 26, Page discloses a system and method for autonomous item generation (e.g. 3d printing customization of product design; Abstract; Figure 1B) implemented by at least one computing device comprising:
Publishing (providing, listing, outputting, displaying, transmitting, etc.), the at least one computing device a listing (data) for an item (e.g. provide data on pre-existing item; Paragraphs 10, 13, 89-91; Figure 2, Element 214; Figures 15B, 15C, 16A-16C), the item being an art piece fabricated by a printer OR an article of clothing (; e.g. shoes, shirts; Figures 1B, 15B, 15C, 16A-16C ) fabricated by one or more textile machines (e.g. factory, 3D printer Figure 1A, 1B) based on instructions generated by at least one trained/learned machine learning model to generate item fabrication instructions (Paragraphs 81, 85, 182, 200; Figure 2, Element 222; Figure 3, Element 314) and the listing being generated based on metadata that describes the item (Paragraphs 180-182, 188);
Obtaining by at least the computing device analytics data describing one or more interactions with the listing (e.g. user purchases/feedback Paragraphs 6, 14, 16, 74, 85; user habits, views, rates – Paragraph 81; user questions/preferences; Paragraph 188; product feedback – Paragraphs 186, 199 Figure 7);
Forming training data using the analytics data and modifying a parameter of the at least one machine learning model based on the training data (e.g. continuously refining the design, crowd learning; Paragraphs 81, 85, 180-182, 199);
Generating by the at least one computing device and using at least one machine learning model with the modified parameter instructions (Paragraph 200) for fabricating a different item (e.g. modified/refined item; (Figure 5; Paragraphs 81, 85, 180-182; Figure 2, Elements 210, 212, 214, 218) the different item being a different the item being an art piece fabricated by a printer OR an article of clothing (e.g. shoes, shirts; Figures 1B, 15B, 15C, 16A-16C ) fabricated by one or more textile machines (e.g. factory, 3D printer Figure 1A, 1B).

While publishing product listing on a virtual marketplace is old and very well known, Page does not disclose a virtual marketplace as claimed.

Mishra, from the same field of endeavor of item generation, discloses a system and method for autonomous item generation implemented by at least one computing device (Figures 2A, 2B) comprising:
Publishing by the at least one computing device a listing (e.g. web page) for an item to a virtual marketplace (Figures 1A, 1G, 7, 9B) the item being fabricated by a fabrication device based on instructions (e.g. recipe; Column 5, Lines 1-25; Column 6, Lines 1-20; Column 9, Lines 43-50; Column 11, Lines 19-40; Figure 1F Element 112;Column 20, Lines 26-68; Column 26, Lines 25-50; Figures 3, 5) and the listing being generated based on metadata that describes the item (Column 12, Lines 40-68);
Obtaining by the at least one computing device analytics data describing one or more interactions with the listing via the market place (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11);
Forming by the at least one computing device training data using the analytics data and modifying at least one parameter based on the training data (Column 5, Lines 1-25; Column 8, Lines 31-53; ; and
Generating by the at least one computing device and using at least one machine learning model (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11) and modified parameter instructions for fabricating a different (e.g. custom, variant; Column 3, Lines 25-45) item (Column 23, Lines 1-20, 45-60; Column 32, Lines 20-34; Claim 1).
Mishra also discloses a system and method wherein the fabrication device comprises one or more textile machines and the item comprises an article of clothing (Figure 9B; Column 32, Lines 35-55; Claim 1).

Page does not expressly disclose the phrases training or trained as claimed.

Fonte et al., from the same field of endeavor of item fabrication, discloses a system and method comprising 

More generally Fonte et al. discloses a system (Figures 2, 27) and method comprising:
Fabricating an item by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions ((Paragraphs 11, 107, 235-243, 300-307; Figure 1A, Element 17; Figure 1B, Elements 115, 116; Figure 26, Element 2718, 2719, 2720; Figures 15, 32, 33); and
Generating using the at least one machine learning model with the modified parameter, instructions for fabricating a different item (Paragraphs 53, 57, 175, 295, 296; Figure 29).
Fonte et al. discloses a system and method wherein the items include any of a plurality of made-to-order/customer products (Paragraphs 28, 317-320) and utilizing a printer to fabricate those products (Paragraphs 243, 312).

It would have been obvious to one skilled in the art that the system and method as disclosed by Page and Mishra with its ability to generate fabrication instructions would have benefited from utilizing a trained machine learning model to generate fabrication instructions in view of the disclosure of Fonte et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While ‘verifying’ payment for a purchase is old, very well-known, routine and conventional in shopping systems (e.g. online ecommerce verifying/confirming payment prior to shipping purchased product) Page does not expressly disclose verifying payment as claimed.

Tapley et al., from the same field of endeavor of a virtual marketplace for item generation, discloses a system and method further comprising verifying (confirming, accepting, authenticating, etc.) a payment for the item from the user (Column 14, Lines 25-37; Figure 6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Page and Mishra would have benefited from the well-known business practice of verifying payment in view of the disclosure of Tapley et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, neither Page nor Mishra disclose that the method is performed automatically and independent of user input.

Fonte et al. discloses that most of the method steps are performed without input from a user and some provide for optional user input (Figures 1A, 1B) Fonte et al. does not disclose that ALL of the steps Fonte et al. discloses a system and method wherein the method generating, fabricating, facilitating, form and outputting are performed automatically independent from user input as claimed.

Official notice is taken the automating known manual steps is old and well known.  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  Accordingly, it would have been obvious to one skilled in the art to automate ate all of the method steps (i.e. perform without user input).

Regarding Claim 17, discloses a system and method further comprising generating using at least one machine learning model with a modified parameter metadata describing the different item (Paragraphs 81, 85, 180-182; Figure 2, Elements 210, 212, 214, 218; Figure 5)

Mishra also discloses a system and method further comprising generating using at least one machine learning model with a modified parameter metadata describing the different item (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11).

Regarding Claim 18, Page discloses a system and method wherein the analysis data comprises demographic information for the user specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Paragraphs 14, 16, 71, 74, 81, 84).

Mishra discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Claim 1, 11; Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Regarding Claim 19, Page discloses a system and method comprising a checkout interface (Figure 3, Element 316) and obtaining shipping address and other checkout information (Paragraph 129).

Neither Page nor Mishra does not disclose the routine, conventional and well-known selection of shipping/delivery options as claimed.

Tapley et al., from the same field of endeavor of a virtual marketplace for fabricated items, discloses a system and method user selecting a delivery option and shipping item based on the selected delivery option (Column 5, Lines 1-17; Column 16, Lines 41-47; Figure 6).

Page does not disclose contracting with a shipping entity as claimed.

Official notice is taken that it is old and very-well known for virtual marketplaces (ecommerce, online stores, etc.) to contract with shipping providers/entities to ship purchase items (e.g. FedEx, USPS, UPS, etc.).  Accordingly, it would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Fonte et al. and Tapley et al. with its ability to delivery items based on a selected shipping option/method would have benefited from the well-known practice of contract with shipping entities/providers to ship the item in accordance with a user selected delivery/shipment option (e.g. overnight via FedEx) in view of Official notice.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Page, U.S. Patent Publication No. 20150324490 in view of Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 in view of Tapley et al., U.S. Patent No. 9229674 as applied to the claims above and further in view of Kiapour et al., U.S. Patent No. 10552714.

Regarding Claim 20, Page does not disclose identifying similar items as claimed.

Mishra discloses a system and method further comprising identifying similar item listings (Column 33, Lines 41-64) published to the virtual market place, obtaining feedback data describing user interaction with the similar item listing and generating additional training data from the feedback data (Column 5, Lines 1-25; Column 8, Lines 31-53).

Fonte et al. discloses a system and method comprising receiving feedback data describing user interaction with the item listing and generating additional training data from the feedback data wherein modifying the parameter of the machine learning model is further based on the additional training data (Paragraphs 52, 53, 135, 190, 194-197, 295).

Tapley et al., from the same field of endeavor of a virtual marketplace for generated items, discloses a system and method comprising identifying one or more similar listings published to the virtual marketplace (Figure 6; Column 16, Lines 54-64).

Mishra does not discloses generating training data from obtained feedback of similar items as claimed.

Kiapour et al., from the same field of endeavor of a virtual marketplace for item (art) generation utilizing machine learning models (generative adversarial network – GAN) (Abstract), discloses a system and method comprising receiving feedback data describing user interaction with the similar item listing sand generating additional training data from the feedback data wherein modifying the parameter of the machine learning model is further based on the additional training data (Column 4, Lines 22-61; Figures 4, 5).

It would have been obvious to one skilled in the art that the system and method as disclosed by Page and Mishra would have benefited from training the modified ML utilizing similar item feedback/interactions in view of the disclosure of Kiapour et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saul, U.S. Patent No. 8103551, discloses a system and method for fashion outfit matching via a trained machine learning model as part of a virtual marketplace.
Lu, U.S. Patent Publication No. 20180150947, discloses a system and method for fabricating an art piece utilizing a trained machine learning model via a virtual marketplace.
Fang, U.S. Patent Publication No. 20190251612, discloses a system and method for generating personalized fashion design utilizing a trained machine learning model wherein the training data includes ecommerce data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683